     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   IN SEON JEONG, CSBN: 291908
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105-2545
            Telephone: 415-977-8984
 6          Facsimile: 415-744-0134
            Email: Inseon.Jeong@ssa.gov
 7
     Attorneys for Defendant
 8
 9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11
     JAYE R. ANDERSEN,                           ) CASE NO. 2:15-CV-00873-AC
12                                               )
13            Plaintiff,                         ) STIPULATION AND PROPOSED ORDER
     vs.                                         ) TO REOPEN AND DISMISS
14                                               )
     NANCY A. BERRYHILL,                         )
15   Acting Commissioner of Social Security,     )
              Defendant.                         )
16
     __________________________            _____ )
17
18
               The parties hereby stipulate, through their undersigned attorneys, and with the approval
19
     of the Court, that this case shall be reopened for the purpose of entering judgment for Plaintiff.
20
               On August 11, 2015, pursuant to the stipulation of the parties, this Court remanded the
21
     instant case to the Commissioner for a new hearing. The recording of the hearing held on
22
     August 6, 2013 was incomplete, which made meaningful review of the case impossible. On
23
     November 4, 2016, an administrative law judge (ALJ) issued an unfavorable decision in
24
     Plaintiff’s case, finding Plaintiff not disabled. Plaintiff, however, has agreed to dismiss this
25
     action.
26
               Now that the administrative proceedings have concluded, reopening is necessary. In a
27
     sentence-six remand case, the Court retains jurisdiction following the remand. See Melkonyan v.
28
 1   Sullivan, 501 U.S. 89, 98 (1991) (district court retains jurisdiction over Social Security cases
 2   remanded under 42 U.S.C. § 405(g), sentence six, and where the final administrative decision is
 3   favorable to one party or the other, the Commissioner is to return to the court following
 4   completion of the administrative proceedings on remand so that the court may enter a final
 5   judgment or, as in this case, a dismissal); see also Shalala v. Schaefer, 509 U.S. 292, 298-300
 6   (1993).
               [A] sentence six remand, because of clear language in the social security statute,
 7
               implies and necessarily involves a reservation of jurisdiction for the future and
 8             contemplates further proceedings in the district court and a final judgment at the
               conclusion thereof. A sentence six remand judgment, the Court said, is therefore
 9             always interlocutory and never a “final” judgment.
10   Carrol v. Sullivan, 802 F.Supp. 295, 300 (C.D.Cal. 1992) (paraphrasing and quoting

11   Melkonyan).

12             It is therefore appropriate to reopen this case in order to resolve the Court’s sentence-six

13   jurisdiction. Upon reopening, the parties stipulate that the case shall be dismissed.

14
                                                      Respectfully submitted,
15
16   Dated: November 20, 2018                          /s/ Richard Whitaker
                                                      (As authorized via email on 11/20/2018)
17                                                    RICHARD WHITAKER
                                                      Attorney for Plaintiff
18
     Dated: November 20, 2018                         MCGREGOR W. SCOTT
19
                                                      United States Attorney
20                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
21                                                    Social Security Administration
22                                            By:     /s/ In Seon Jeong
23                                                    IN SEON JEONG
                                                      Special Assistant U.S. Attorney
24                                                    Attorneys for Defendant
25
26
27
28
                                                  ORDER
 1
 2   Pursuant to stipulation, it is so ordered.

 3
     Dated: November 26, 2018
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
